J. M. Tuck, appellee here, is the duly elected and qualified constable of precinct 21 in Jefferson county, Ala. On his petition for mandamus he recovered a judgment against Mark L. Jeter as clerk of the Third division of the municipal court of Birmingham in a mandamus proceeding, from which Jeter prosecutes this appeal.
The question of law here involved is identical with that determined in the case of Mark L. Jeter, as Clerk, v. State ex rel. J. D. Carlisle, as Constable (Sixth Division 138) ante, p. 12, 117 So. 460, this day decided; the two cases being here submitted as one case.